In a proceeding pursuant to article 78 of the CPLR to annul respondent’s determination dated March 21, 1968, which suspended petitioner’s driver’s license for 60 days, determination confirmed and proceeding dismissed on the merits, without costs. No opinion. Brennan, Acting P. J., Hopkins, Benjamin and Martuseello, JJ., concur; Rabin, J., dissents, and votes to annul the determination, with the following memorandum: I find no basis upon which respondent could properly conclude that petitioner violated subdivision (a) of section 1120 of the Vehicle and Traffic Law and that such violation was the proximate cause of an accident involving the vehicles of petitioner and another driver. As I see it, the evidence adduced indicated that on a rainy morning one car or the other skidded and that, whichever car skidded, no element of fault was attributable to the driver of the skidding vehicle. Under the circumstances, even if it was petitioner’s vehicle which skidded on wet pavement during a rainstorm, he was blameless for what occurred and should not be punished therefor, as if he had willfully failed to keep his car to the right, on the westbound lane where it belonged, and caused it to cross over to the eastbound lane where the other vehicle was present.